Citation Nr: 1518982	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  In a March 1972 rating decision, the RO denied the Veteran's initial claim of service connection for bilateral hearing loss.  This determination was not appealed, and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the March 1972 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, the absence of which was the basis of the previous denial.

3.  Bilateral hearing loss was demonstrated on examination for entrance to active military service.

4.  An increase in severity of bilateral hearing loss was not shown active military service or within one year of discharge from service.

5.  The Veteran has tinnitus that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The RO's March 1972 decision that denied the claim of service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).
2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).'

3.  Preexisting bilateral hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

Regarding the claims for service connection, the record reflects that the RO provided the Veteran with the requisite notice in June 2010, prior to the initial October 2010 rating decision.  This notice described the evidentiary requirements for establishing service connection, the burdens on VA and the Veteran for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded an audiological examination in July 2010.  As detailed below, the examination report is found to be adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Evidence

The Veteran seeks service connection for bilateral hearing loss.  The RO denied the Veteran's August 1971 claim for service connection for high frequency hearing loss in a March 1972 rating decision.  The Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of the decision.  Thus the March 1972 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA. Id. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the March 1972 rating decision denying service connection for high frequency hearing loss, the evidence of record consisted of service treatment records and a November 1971 audiological examination showing bilateral high frequency hearing loss.  In its denial, the RO noted that the induction examination showed high frequency hearing loss and that the separation examination showed hearing within normal limits with a high frequency hearing loss. 

Evidence of record since the March 1972 denial includes statements from the Veteran detailing his in-service noise exposure, lack of hearing protection, and continuous problems with his hearing since service in Vietnam.  In addition, the record contains a July 2010 VA audiological examination in which the examiner renders an opinion regarding the etiology of the Veteran's hearing loss.  The Board finds that this evidence is both new and material, and it addresses a nexus between his service and his current bilateral hearing loss.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.

II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss was incurred during service.  Specifically, he asserts that he has had hearing problems since 1966 when he was wounded by a land mine explosion.  He further states that he was around gunfire, mortars, grenades, artillery, helicopters, and airplanes almost every day.  See June 2010 claim; see also July 2010 VA examination report.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, there is no presumed service connection because hearing loss was not medically diagnosed within one year of discharge.  While the Board acknowledges that the Veteran had preexisting hearing loss noted at service entrance, as will be discussed, hearing acuity was within normal limits at separation and was not otherwise shown in service or within one year of separation.  As such, entitlement to service connection on a presumptive basis is not warranted.

Under the governing criteria, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111. 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by Section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

The standard by which in-service aggravation is conceded is lower if a veteran engaged in combat with the enemy.  See 38 U.S.C.A. §§ 1153, 1154(b); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(b)(2).  For a combat veteran, symptoms indicative of a temporary increase in the severity of a preexisting condition as well as those indicative of a more permanent change in condition during service of the disorder noted at entrance are presumed to be a permanent worsening of the disorder. 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417 . 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

Turning to the evidence of record, the Veteran underwent enlistment examination in  February 1966.  However, the report of medical examination indicates that the Veteran did not undergo audiological testing until March 1, 1966, the date of the Veteran's entry into active service.  A graphical representation of the March 1, 1966 audiogram is included in the STRs.  Puretone thresholds, in decibels, were reported as followed (with ISO units after conversion in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
40 (45)
LEFT
-5 (10)
-10 (0)
-5 (5)
0 (10)
35 (40)
The Board notes that, in its interpretation of the March 1, 1966 graphical audiogram, a greater hearing loss disability is shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
5 (15)
45 (50)
LEFT
-5 (10)
-10 (0)
-5 (5)
30 (40)
55 (60)

Despite this discrepancy, both interpretations reflect a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).

The remainder of the Veteran's STRs are silent for complaints of, or treatment for, hearing problems.  A November 1966 STR notes that the Veteran was wounded following a booby trap explosion, and received multiple fragment wounds to both lower extremities and the left wrist.  No hearing complaints were noted.  

On December 1968 separation examination, puretone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
20
LEFT
0
0
0
/
15

Following service, the Veteran filed a claim for hearing loss in August 1971.  A November 1971 VA audiometric examination revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
55
LEFT
5
5
5
/
65

Speech recognition scores were 96% in the right ear and 100% in the left ear.  The examiner diagnosed high frequency hearing loss.

On July 2010 VA examination, the Veteran reported bilateral hearing loss since he was "hit by a land mine" in 1966.  He reported that he had injuries to his legs, arm and face, and noticed hearing loss then.  His hearing loss went on for several months before improving, but did not return to normal.  He also reported exposure to gunfire, mortars, artillery, helicopters, and airplanes.  He denied ever receiving hearing protection.  Post-service, he worked at Firestone and was exposed to some machinery for 6 months, with ear protection.  He hunted prior to service, but very rarely afterward. 

Audiological examination revealed diagnoses of mild to profound sensorineural hearing loss in the right ear, and moderately severe to profound hearing loss in the left ear.  Speech recognition scores were 92% bilaterally.  Following review of the claims file, the examiner opined that she could not resolve the issue of whether the Veteran's current hearing loss is due to acoustic trauma in service without resort to speculation.  The examiner reasoned that the enlistment audiogram showed mild high frequency hearing loss bilaterally, and the audiogram done one month after enlistment showed worsening of the high frequency hearing loss in the left ear, but the separation audiogram shows normal hearing bilaterally.  The examiner also acknowledged that the 1971 VA examination shows decrease in high frequency hearing bilaterally as compared to the enlistment examination; however, the VA examination was done 3 years after separation.  Citing the inconsistencies in the service audiograms, the examiner opined that she could not determine if the high frequency hearing loss worsened during service, or whether the hearing loss shown in 1971 was a natural progression of the hearing loss shown at enlistment.

Applying the foregoing principles to the facts of the Veteran's case, the Board finds that the greater weight of probative evidence is against finding that the Veteran's left ear hearing loss underwent an increase in severity during active service.  The medical evidence shows a hearing impairment at service entry and improved hearing at the time of service separation.  Although the STRs corroborate the Veteran's assertion that he was injured by a land mine, the injuries occurred following the March 1966 enlistment audiogram showing bilateral hearing loss, and prior to the November 1968 audiogram showing normal hearing bilaterally.  Given these facts, the Board concludes that the preponderance of the medical evidence is against a finding that the Veteran's hearing acuity increased in severity during his period of active military service.  As a result, the presumption of aggravation does not apply.  Consequently, because the greater weight of the evidence demonstrates that the disability did not undergo a chronic or permanent worsening during service, the claim for service connection must be denied. 

The Board recognizes that the July 2010 VA examiner could not opine without resort to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 387 (2010), the Court stated that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.  The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

Here, the examiner has identified expressly that the inconsistencies in the service audiograms frustrates her ability to determine whether the high frequency hearing loss noted at enlistment worsened during service, or whether the hearing loss shown in 1971 was a natural progression of the disease.  Overall, the Board is satisfied that all reasonable efforts have been made to procure necessary information and evidence, and, that the July 2010 VA examiner considered all of the pertinent information and evidence before determining that an opinion as to whether the Veteran's hearing loss is related to his active duty service would be speculative.  Accordingly, the Board finds that obtaining an additional examination would be futile in this case.

As a final matter, the Board recognizes that the Veteran is competent to report acoustic trauma in service.  As the Veteran received the Combat Infantryman Badge, the evidence reflects that he was engaged in combat while in service.  Accordingly, in-service noise exposure and decreased hearing following a land mine explosion is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  However, as noted above, objective clinical evidence of record demonstrates hearing impairment existed prior to service and was not aggravated therein.  To the contrary, the competent medical evidence of record reflects that hearing acuity improved during service.  Therefore, the lower evidentiary burden afforded to the Veteran based on his combat status does not avail him.  

Moreover, while the Veteran is competent to report experiencing impaired hearing, he is not competent to assess that there was aggravation his hearing loss due to military service, as such requires medical expertise.  He has not been shown to have such requisite knowledge or training.  Additionally, as referenced above, audiometric evaluation on separation from service, when compared to audiometric findings noted on examination for entrance to service, contradicts such assertion.  

In sum, the Board finds that the preponderance of the evidence is against a finding that bilateral hearing loss underwent an increase in severity during his military service so as to warrant a presumption of aggravation under 38 U.S.C.A. § 1153.  The benefit sought on appeal is accordingly denied.

III.  Service Connection for Tinnitus

A current tinnitus disability has been established.  See July 2010 VA examination report.  The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma during combat service, specifically, the 1966 land mine explosion.  Additionally, the Veteran has provided competent and credible evidence of the onset of tinnitus in service and of a continuity of tinnitus ever since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).  When affording him the benefit-of-the-doubt, the evidence supports a finding of nexus between his tinnitus and military service.

The Board acknowledges the July 2010 VA examiner's opinion that she could not determine without speculation whether the tinnitus was due to military noise exposure, since there was preexisting hearing loss.  However, as this opinion does not address the Veteran's competent and credible reports of the onset of tinnitus occurring in service, the Board accords it less probative value.  As such, notwithstanding this opinion, the Board concludes that the evidence weighs in favor of a finding that the Veteran's tinnitus is related to his in-service acoustic trauma.  Service connection for tinnitus is therefore warranted.






(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


